Citation Nr: 1341131	
Decision Date: 12/13/13    Archive Date: 12/20/13

DOCKET NO.  07-24 372A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of disability compensation benefits in the amount of $6,843.17.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from February 1991 to April 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2005 overpayment determination of the Department of Veterans Affairs (VA) Committee on Waiver and Compromises (Committee) that denied the Veteran's request for waiver of a VA compensation debt in the amount of $6843.17 for a period of overpayments he received from November 1, 2002 through December 31, 2004.  The claims folder has been forwarded to the Board from the Winston-Salem, North Carolina Regional Office (RO).  In August 2013, the Veteran failed to appear for a Board hearing which he requested in August 2007 and which had been scheduled in July 2013. 

This appeal involves a virtual VA folder that contains relevant documents which have been reviewed in conjunction with this appeal. 

The issue of a temporary total rating for lumbar spine disc surgery was raised by the Veteran in November 2012, but does not appear to have been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran received dependency benefits to which he was not entitled from November 1, 2002 through December 31, 2004.  He did not advise VA of his October 2002 divorce and consequent loss of child dependents until February 10, 2003.

2.  The Veteran was at fault in the creation of the overpayment, due to his failure to properly report his October 2002 divorce and consequent loss of child dependents prior to February 10, 2003.

3.  To the extent an overpayment of dependency benefits was established for this time period because the Veteran did not timely advise VA of his divorce and consequent loss of child dependents, the overpayment debt was properly created.

4.  For the period subsequent to February 10, 2003, the RO contributed to the creation of the debt by failing to discontinue dependent benefits in a timely manner.

5.  Recovery of the entire debt for which he is liable for the period prior to February 10, 2003 and 50 percent of the debt for the time period from February 10, 2003 through December 31, 2004 would not cause undue hardship to the Veteran.


CONCLUSIONS OF LAW

1.  Recovery of the entire compensation overpayment indebtedness corresponding to the time period from November 1, 2002 through the Veteran's February 10, 2003 notice of his October 2002 divorce is not against equity and good conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.914, 1.962, 1.963, 1.965 (2013).

2.  Recovery of 50 percent of the compensation overpayment indebtedness corresponding to the time period beyond the Veteran's February 10, 2003 notice of his October 2002 divorce is not against equity and good conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.914, 1.962, 1.963, 1.965 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

With respect to VA's duties to notify and assist the Veteran with this claim, the provisions that set forth notice and assistance requirements on the part of VA in the adjudication of certain claims are not applicable to requests for waiver of recovery of overpayments.  Lueras v. Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 16 Vet. App. 132 (2002); 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

II.  Law and Analysis

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  An overpayment may arise from virtually any benefits program administered pursuant to VA law, including pension, compensation, dependency and indemnity compensation, educational assistance benefits and subsistence allowance, insurance benefits, burial and plot allowances, clothing allowance, and automobile or other conveyance and adaptive equipment allowances.  38 C.F.R. § 1.956(a).

The issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).  After a review of the evidence, the Board finds the overpayment from November 1, 2002 through December 31, 2004, as detailed below, is valid.

By way of background, the record shows that the Veteran was in receipt of dependent benefits for his wife Mo., and her children Da., De., and An., effective from December 1, 2001, prior to his divorce from Mo. in October 2002.  Such benefits were awarded in April 2002, after the Veteran filed a Declaration of Status of Dependents claiming them as his dependents in November 2001.  With the April 2002 award letter was an attached VA Form 21-8764 which advised him that he must promptly advise VA of any change in the status of his dependents.

In a letter which the Veteran himself dated February 7, 2003, and which was received at the RO on February 10, 2003, he indicated that his wife Mo. divorced him on October [redacted], 2002.  

In April 2003, VA wrote the Veteran, proposing to reduce his payments and asking him to indicate the dates Mo., Da., De., and An. left his house, and whether he still provided support for the 3 children, and if so, the monthly amount.  He was advised to submit this evidence within 60 days, and that if he did not, VA would make its final determination and adjust his award.  He provided no response within 60 days, and his award was adjusted with a December 2004 letter to him providing notice and appeal rights.  The award was adjusted effective November 1, 2002.  He did not appeal. 

In October 2005, the Veteran requested waiver of recovery of the overpayment, arguing that repayment of it would cause undue financial hardship.  In November 2005, the Committee on Waivers waived $2903 of a previously calculated debt of $9746.17, leaving a remaining debt of $6843.17.  He appealed for a waiver of recovery of the remaining debt.   

After reviewing the available evidence, the Board finds that the overpayment in this case for the period from November 1, 2002 to December 31, 2004 was not created solely as a result of VA administrative error, and therefore, the debt is held to have been properly created.  That is, since the Veteran did not timely inform VA of his reduced dependency status and continued to receive increased benefits based on the incorrect higher dependency status information, the Board finds that the overpayment is valid.  

The Veteran asserted in November 2005 that he mailed the Hartford RO regarding his divorce on the same day of his divorce, and that he had been told that the Hartford RO physically moved to a Newington location at about that time.  He stated in August 2007 that he informed the RO of the divorce on the very day that he was divorced, and that he signed and dated it in October 2002 to the best of his recollection.  However, that argument is not persuasive, as the letter which the Veteran himself dated February 7, 2003, and which was received at the RO on February 10, 2003, indicates that his wife Mo. divorced him on October [redacted], 3002.  The RO was still at its Main Street address in Hartford at that time, according to an April 2003 letter from the RO to the Veteran.  No earlier statement from the Veteran indicating that he was divorced has been received, and there is no explanation with the February 2003 letter indicating that an earlier letter indicating that he had been divorced had been sent.  Thus, there is no explanation from the Veteran as to why the letter indicating that he had been divorced was sent in February 2003, and the logical explanation, then, would be that that is when it was first sent.  

The Veteran asserted in January 2006 that after he was divorced in October 2002, he followed up on the matter for 5 months with phone calls, because they did not adjust the dependent allowance.  However, the Board finds this to be not credible, as there are no reports of telephone conversations of record from during this time period, and these would be expected to be of record if they had taken place, as it is part of VA's record-keeping policy.  

Next, the Veteran asserted in August 2007 that 4 months of overpayment was all he was willing to concede, and even that was not his own fault.  The Board partially agrees, and finds that he should not be responsible for 50 percent of the overpayment which occurred after he notified VA of his divorce, on February 10, 2003.  

In cases where there has been no finding of fraud, misrepresentation, or bad faith on the Veteran's part, repayment of the subject debt may be waived.  38 U.S.C.A. § 5302(a).  Waiver will be granted when recovery of the indebtedness would be against equity and good conscience.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(a), 1.965(a).  Pursuant to the provisions contained in 38 U.S.C.A. § 5302 and 38 C.F.R. § 1.964(e), a request for a waiver of an overpayment must be made within one year of the date of notification of the indebtedness.  The Veteran made a timely request that was received in October 2005.

The standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  38 C.F.R. § 1.965(a).  In deciding whether collection would be against equity and good conscience, the following factors are for consideration: (1) fault of debtor, where actions of the debtor contribute to creation of the debt; (2) balancing of faults, weighing fault of debtor against VA fault; (3) undue hardship, whether collection would deprive debtor or family of basic necessities; (4) defeat the purpose, whether withholding of benefits or recovery would nullify the objective for which benefits were intended; (5) unjust enrichment, failure to make restitution would result in unfair gain to the debtor; (6) changing position to one's detriment, reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  These factors are not meant to be all inclusive.  38 C.F.R. § 1.965(a).

In the instant case, there is no evidence that the Veteran intended to deceive VA or seek unfair advantage, and it is noted that he was in poor health at the time, with disabilities including major depression which was rated as 70 percent disabling.  However, the Veteran knew, or should have known, that the additional VA compensation award he received on behalf of his dependents was for their support.  His failure to act promptly resulted in payment of VA compensation benefits to which he was not entitled.  Thus, he is at fault in the creation of the overpayment.  As noted, the preponderance of the evidence indicates that he did not notify VA of his divorce until February 10, 2003.  

The second element to consider is the balancing of faults, which requires a weighing of the fault of the debtor against the fault of VA.  38 C.F.R. § 1.965(a)(2).  The Board finds that VA did not act promptly once it became aware of the overpayment and was at fault for an additional amount of the debt beyond the period when it received notice.  Fault on the part of the VA for not stopping the overpayments promptly after he notified VA on February 10, 2003 of his October 2002 divorce is to be considered in relationship to the fault on the part of the Veteran in the creation of the debt.  VA should have stopped the overpayments from occurring promptly once it received the Veteran's February 10, 2003 notice, instead of permitting the overpayments to continue until December 31, 2004.  

The Board finds that recovery of the entire overpayment for the time period prior to February 10, 2003 would not be against equity and good conscience.  The Veteran was informed in numerous letters over the years that he was receiving additional benefits for dependents and must notify VA immediately if there was any change in the number or status of his dependents.  Moreover, he demonstrated his awareness of this early on.  For instance, there are November 1994 and April 1996 declarations of statuses of dependents of record which he submitted.  While he asserted in January 2006 that he informed VA of his divorce on the date it occurred, and made a similar argument in August 2007, this is contrary the statement of divorce dated and received from him in February 2003.  Thus, in light of his awareness of his obligation to inform VA of a change in his dependent status and his failure to do so, the Board finds that he is solely at fault in the creation of the overpayment until February 10, 2003.

As to undue hardship, the Veteran submitted a financial status report in October 2005 showing that his monthly expenses exceed his monthly income by $173.44.  However, he was tithing 10 percent of his income or $320 per month to a church and was paying to have clothes sent to the cleaners.  Thus, even in light of the October 2005 allegation that the Veteran did not conserve the amount overpaid, the Board concludes that repayment of 50 percent of the overpayment which accrued after he notified VA of the change in his dependents status on February 10, 2003 would not be an undue hardship.  The Board notes that the Veteran has since been granted special monthly compensation at the housebound rate in March 2013, effective from April 2012, resulting in even more income than he had previously. 

Another factor to be considered is whether the recovery of the overpayment would defeat the purpose for which the benefits were intended.  In this case, the purpose of VA disability benefits would not be defeated by collection of 50 percent of the overpayment which occurred after the Veteran notified VA of the change in his dependent status on February 10, 2003.  The purpose of disability compensation benefits is to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  In light of the purpose underlying such benefits, the Board finds that repayment of 50 percent of the overpayment that occurred after the February 10, 2003 notice received from the Veteran would not conflict with the objective underlying the benefits, as the Veteran was not entitled to dependency compensation benefits for his ex-wife and her children when they were not in fact his dependents.  Thus, continued repayment of that portion of the debt would not nullify the purpose for which the disability benefits were intended, since dependency compensation benefits may not be paid for any period during which the Veteran's ex-wife and her children were no longer his dependents.

The Board also finds that failure to make restitution of 50 percent of the amount of the overpayment beyond the date he notified VA on February 10, 2003 would unfairly enrich the Veteran because he received monetary benefits to which he was not entitled.  VA continued to make disability compensation payments at the dependency rate for these dependents even when they were no longer the Veteran's dependents.  Under such circumstances, to allow the Veteran to retain more than 50 percent of the overpaid compensation would constitute unjust enrichment.

Finally, the Board must consider whether reliance on benefits resulted in relinquishment of a valuable right or the incurrence of a legal obligation.  The Veteran has not contended, nor does the evidence show, that he had relinquished a valuable right or incurred a legal obligation in reliance on his VA benefits.

The Board finds that the principles of equity and good conscience would not be violated if VA were to recover 50 percent of the overpayment which occurred beyond the February 10, 2003 notification date.  The Veteran has been found to be at fault in the creation of the debt, and the retention of that amount of the overpayment would unfairly enrich the Veteran.  Moreover, repayment of that amount of the debt would not deprive the Veteran of the ability to provide for basic necessities of life and recovery of the overpayment would not defeat the purpose for which the benefits were intended.  

After considering all of the foregoing factors, the Board finds that entitlement to waiver of recovery of 50 percent of the overpayment which occurred after the Veteran notified the Veteran of his divorce on February 10, 2003 is warranted based on the shared fault during that period of time.  To this extent only, the appeal may be granted.    38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to waiver of recovery of 50 percent of the overpayment which occurred after the Veteran notified the Veteran of his divorce on February 10, 2003 is granted, subject to the controlling regulations applicable to the payment of 
monetary benefits.  Waiver of recovery of the remaining debt is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


